Case 3:19-cv-00665-BEN-NLS Document 23-1 Filed 08/24/20 PageID.460 Page 1 of 1




                                      UI{ITEI} STATES COURT OF APPEALS
                                            FOR THE I\INTH CIRCUIT
                                                     Form 6. Representation Statement
             lnstructionsfor thisform: http://tvvvw.cag.uscourts.gov(forms/form06instructions.pdf
 AppellantG)                (List eaeh party filing the appeal, do not use "et al. " or other abbreviations.)
  Narn S of                ES:
   aflles R.utherfbrd, an individual



     Nam S of counsel if an
      oseph R. Manning, Jr.




 Address: 2A062 S.W. Birch St., Suite 200

 Telephone number(s): (949) 200-87s7

 Ernail(s)             dis ab   ilityrights @manningl awoffic                    e.   corn

 Is counsel registered for Electronic Filing in the 9th                                      Circuit? s Yes f- No
 Appellee(s) {List onl1, the natnes                          oJ'partie,s und counsel v'ho     v'ill   oppose ,'ott an appeal..   List
 s   ep   ar u tefit r ep res en le   cl   p u"t i es s ep ura te fi,.   )
  I*,lam         S   of                          CS:
     C Resorts, LLCI, a Deiaware Limited Liabiiity Cornpany



 N               S   of'counsei              1   t
                     F-rancis Hurtrey




 Address: 550 Town Center I)rive. 4th Floor

 Telephone number(s): (714) s 13-s100

 Email(s):             ghurtr ey(r!         sheppardmui iin. c om



  To list aclditioncrl parties andior crsunsel, use next page.
                                Feedback or questions about this farm? Email us at futm;@a9.ueaur&Eav

 Form 6                                                                      l                                      l'{ew   l2/{}li2A18
